DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the preliminary amendment filed on 2/11/2020, wherein:
Claims 1-16 are currently pending;
Claims 1-5 have been amended; and 
Claims 6-16 have been newly added. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the landing procedures of claims 1 (e.g. a flow chart); the motors of claim 1; the servo-control means for position and attitude of the drone in claims 1-3 and 6; the parachute of claims 3 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Line 1 of the Abstract should be amended from “The present invention relates to a system comprising” to “A system comprising.” 
Claim Objections
Claims(s) 1 and 3-16 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 4 and 7-9 recite “a device for recentering the drone once landed, involving at least pulling the drone via the wire and may involve: vibrations after landing, or ON/OFF switchovers of the motors of the drone.” The term “device” has been found to be a generic placeholder for invoking 35 USC 112(f). Williamson v. Citrix (Fed. Cir. 2015). The placeholder is coupled with the functional language without reciting any structure for recentering the drone. 
a winding drum (Fig. 1, 34) which winds the wire in order to pull the drone to the landing platform of the docking station; 
wherein the device may further include:
a vibrator (page 9, lines 31-33) that comes into contact with the platform and makes the platform vibrate; or
motors and embedded drone system (page 9, line 35- page 10, line 2), embedded electronics in drone central body (page 5, lines 25-26). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A system” in the preamble. The system is recited as “including a drone linked by a wire to a docking station equipped with a landing platform, characterized in that a landing procedure provides for:” which is then followed by four recited steps.
A “system” is an apparatus while a “landing procedure” is a method of use. As presently constructed, claim 1 is a single claim covering two statutory categories of invention (e.g. a machine and a process). Presently, it is unclear if the system is intended to stand on its own, if the system must be capable of performing said method whether or not the method is actually performed, and/or if the method is being performed with the system. A single claim reciting both a system and the method for using that system does not apprise a person of ordinary skill in the art of its scope and has been found to be indefinite because claiming mixed subject matter creates confusion when determining infringement. IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377 (Fed. Cir. 2005); also see Mastermine Software, Inc. v. Microsoft Corp.
Claim 1 recites the limitations "the servo-control of the position of the drone” in line 4, “the motors” in line 5, and “the attitude of the drone” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
As outlined above, claim 1 appears to recite both an apparatus and a method of using the apparatus. However, the apparatus recited in the “system” does not appear to include all of the structural elements necessary to perform the steps of the landing procedure “method.” As such it is unclear if this renders claim 1 as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements necessary to performing the method steps of claim 1 appear to be: the winding drum to provide a pull to the wire in step iv); multiple motors on the drone for step ii); and means for servo-control for position and attitude of the drone (e.g. electronics, sensors, autopilot, etc.) to perform steps i) and iii). 
Claims 2-16 draw dependency from independent claim 1 and incorporate the indefiniteness thereof. Each of claims 2-16 is rejected for at least the same rationale above with respect to claim 1 for failure to overcome the same. 
Claim 2 recites the limitation "the motors” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations "the presence of certain malfunctions” in line 3 and “the operational motors” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claims 3 and 6 each recite that the drone includes a parachute and that the landing procedure provides, in the presence of certain malfunctions for: automatic deployment of the parachute, the operational motors continuing to be used to help the drone fall onto the platform. 
Claims 3 and 6 recites the landing procedure provides for two different steps. It is unclear if these steps must both be performed by the procedure or if only one needs to be met. In the instance that both must be performed, it is unclear if that must be simultaneous or independent preformation of the steps.
Claim 4 recites the limitation "the motors of the drone” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 7-9 each recite “a device for recentering the drone once landed.” As outlined above, this limitation is interpreted under 35 USC 112(f). The device is recited as involving at least pulling on the drone via the wire and “may involve” vibrations or ON/OFF switching of the motors of the drone. The metes and bounds of this claim limitation are completely unclear as “may involve” appears to make the feature or step following the same to be optional and therefore not further limiting. Therefore, it can be extrapolated that “the device” is just the winding drum and does not have to involve the vibrations or switchovers. However, it 
Claims 5 and 10-16 each recite that “the landing platform has a convex shape, in that the drone has a landing body, and in that this landing body has a concave shape.” As presently recited, it is unclear how the limitations following the phrase “in that” should be interpreted as the phrase “in that” is an idiom defined as “for the reason that (used to specify the respect in which a statement is true).” The phrase therefore appears to render any clause following it to be conditional/dependent upon the clause preceding the phrase such that the metes and bounds of the claim are unclear. 
Claim 6 recites the limitations "the presence of certain malfunctions” in line 2 and “the operational motors” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claims 7-9 each recite the limitation "the motors of the drone” in line 5.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 8590829 to Keidar et al.
Re: Claim 1. As best understood due to indefiniteness, Keidar et al. teach a system (Abstract; Fig. 1, 50) including a drone (200, floating unit that holds a payload) linked by a wire (10, flexible cable) to a docking station (100, ground unit) equipped with a landing platform (Fig. 2, 170, funnel/180, cavity), characterized in that a landing procedure provides for:
i) a stoppage of the servo-control of the position of the drone,
ii) a thrust of the motors greater than the weight of the drone,
iii) a servo-control of the attitude of the drone,
iv) a pull on the wire in order to bring the drone back on the platform (See col. 7, lines 43-47, system controller commands drone change position and attitude and commands the winch of the ground station to pull the wire).
Re: Claim 2. As best understood due to indefiniteness, Keidar et al. 
Re: Claims 4 and 7. As best understood due to indefiniteness, Keidar et al. teach the system according to claim 1, further comprising a device for recentering the drone once landed, involving at least pulling on the drone via the wire (col. 7, lines 23-35; a winch formed by 150, rolling motor; and 155, rolling cylinder) and may involve:
vibrations after landing,
or ON/OFF switchovers of the motors of the drone (as outlined above, “may involve” is indefinite and is being interpreted to render everything following it optional and not further limiting. As such, Keidar et al. anticipates the device being a “winding drum” as outlined above being the structure appearing to be invoked under 35 USC 112(f)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 10, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 8590829 to Keidar et al.
Re: Claims 5, 10, 12, and 14. As best understood due to indefiniteness, Keidar et al. teach the system according to claims 1, 2, 4, and 7 as outlined above, from which claims 5, 10, 12, and 14 draw respective dependencies. As presently recited, the convex shape of the landing platform and the concave shape of the landing body of the drone are not necessarily corresponding to one another. Given the broadest reasonable interpretation, each element must merely comprise such a shape. As seen in Fig. 2 of Keidar et al, the landing platform 100, has a platform, 170, which is concave on its upper face but convex on its lower face as the platform is hollow inside with the device for centering located therein. Similarly, in Fig. 12 of Keidar et al, the drone comprises a landing body (330) which circumscribes a payload (325) and has a convex outer surface in the direction of the wire, 10, but a concave surface facing the payload. Keidar et al. therefore appear 
Alternatively, arguendo if the shapes of the claims must be interpreted more narrowly to be corresponding shapes in light of the specification of the present application (e.g. Fig. 2c), a review of the present application does not appear to provide any criticality for the shape of the surfaces to be in the particularly claimed manner of the concavity on the drone landing body and the convexity to be on the landing platform. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the drone landing body of Keidar et al. with a concave outer shape and the landing platform with a corresponding convex outer shape because Applicant has not disclosed that the particular corresponding shape arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with flat mating surfaces for both the drone and landing platform or the configuration shown in Keidar et al. because the wire and winding drum of both Keidar et al. and the present invention are all that is necessary to bring the drone into positive engagement with the landing platform upon winding of the wire. As long as tension of the wire is maintained, the drone and platform with abut. Therefore, it would have been an obvious matter of design choice to modify Keidar et al. to obtain the invention as specified in claims 5, 10, 12, and 14. 
Claims 3, 6, 8, 9, 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8590829 to Keidar et al.
Re: Claims 3 and 6. As best understood due to indefiniteness, Keidar et al. teach the system according to claims 1 and 2 as outlined above. However, Keidar does not expressly 
the parachute being automatically deployed,
the operational motors continuing to be used to help the drone fall onto the platform.
Examiner gives Official Notice that drones comprising parachute systems which detect malfunctions and automatically deploy a parachute in response to the detection/identification of the malfunctions and also continue to operate operational motors of said drone during parachute deployment are well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide such a known parachute system to increase the factor of safety of the tethered drone as a catastrophic flight failure would cause the drone to descend close to the ground station which could further damage property and/or persons if a backup safety measure was not provided. 
Re: Claims 8 and 9. As best understood due to indefiniteness, Keidar et al. renders obvious the system of claims 3 and 6, from which claims 8 and 9 respectively draw dependency. Keidar et al. teach that the system further comprises a device for recentering the drone once 
vibrations after landing,
or ON/OFF switchovers of the motors of the drone (as outlined above, “may involve” is indefinite and is being interpreted to render everything following it optional and not further limiting. As such, Keidar et al. anticipates the device being a “winding drum” as outlined above being the structure appearing to be invoked under 35 USC 112(f)).
Re: Claims 11, 13, 15, and 16. As outlined above, Keider et al. renders obvious the system of claims 3, 6, 8, and 9 from which claims 11, 13, 15, and 16 draw respective dependency. As outlined above with respect to claims 5, 10, 12, and 14 which recite the same limitation as claims 11, 13, 15, and 16, Keider et al. appears to anticipate the particular shape limitation and/or renders obvious through non-critical design choice the same. Therefore, claims 11, 13,  15, and 16 are rejected for similar rationale in view of the different dependencies. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited. 
*******************Especially note the English language translation of the written opinion from the internationally filed parent of the present application. It is noted that as newly added claims 6 has limitations verbatim to original claim 3, newly added claims 7-9 have limitations verbatim to original claim 4, and newly added claims 10-16 have limitations verbatim to original claim 5, the documents listed on the WO and rationale contained therein are still 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647